Citation Nr: 0637928	
Decision Date: 12/06/06    Archive Date: 12/19/06

DOCKET NO.  02-03 388A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a skin disability, 
to include as due to exposure to Agent Orange.  

2.  Entitlement to service connection for headaches, to 
include as secondary to service-connected spinal meningitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel




INTRODUCTION

The veteran had active service from November 1965 to November 
1967.  He served in the Republic of Vietnam from August 1966 
to August 1967.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The Board notes that the service connection claims listed on 
the title page were readjudicated in a February 2002 rating 
decision.  The February 2002 decision was a reconsideration 
of the same service connection claims that had previously 
been denied in July 2000 as not well-grounded.  See Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096, 2099, §7(b); VAOPGCPREC 3-2001 (Jan. 22, 
2001) (providing for reconsideration of claims, such as this 
one, that became final between July 14, 1999 and November 9, 
2000, the date of the enactment of the VCAA, and were denied 
on the basis that they were not well-grounded).

This matter was previously before the Board in May 2003 and 
July 2004.  


FINDINGS OF FACT

1.  The veteran served in Vietnam during the Vietnam Era.

2.  A skin disability, to include eczema and facial rosacea, 
was first demonstrated years after service and the probative, 
competent medical evidence of record does not link this skin 
disability to active service.

3.  The probative competent evidence of record does not 
demonstrate that the veteran's current headache disability is 
causally related to his active service nor was it caused or 
aggravated by a service-connected disability.

CONCLUSIONS OF LAW

1.  A skin disability, to include eczema and facial rosacea, 
was not incurred in or aggravated by active service, nor may 
it be presumed to have been so incurred or aggravated.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307 3.309 (2006).

2.  A headache disability is not proximately due to or the 
result of the veteran's service-connected spinal meningitis 
disability nor was it incurred or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

VA satisfied its duty to notify as to the claim by means of 
May 2001, July 2003, and July 2004 letters from VA to the 
appellant.  The letters informed him of what evidence was 
required to substantiate his claims and of his and VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit pertinent evidence and/or information in 
his possession to the AOJ.  Moreover, while notice was not 
provided in the above notice letters, or in any other 
correspondence, that a disability rating and effective date 
would be assigned in the event of award of the benefits 
sought, this omission is not prejudicial to the veteran.  
Indeed, because the veteran's claims of service connection 
are denied in the instant decision, VA's failure to provide 
notice as to the assignment of a disability rating and/or 
effective date has no adverse impact on the veteran.
 
In Pelegrini v. Principi, 14 Vet. App. 412 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable 
agency of original jurisdiction decision.  Because the 
initial AOJ adjudication denying the claims preceded 
enactment of the VCAA, the timing of the notice does not 
comply with the express requirements of the law as found by 
the Court in Pelegrini.  Here, the Board finds that any 
defect with respect to the timing of the VCAA notice was 
harmless error.  Although the notice was provided to the 
appellant after the initial adjudication, the claims were 
readjudicated thereafter, and the appellant has not been 
prejudiced thereby.  The content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After the notice was provided, the case was 
readjudicated and Supplemental Statements of the Case were 
provided to the veteran.  The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial to him.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of post-
service VA treatment and examination.  Additionally, the 
claims file contains the veteran's statements in support of 
his claims.  The Board has carefully reviewed his statements 
and concludes that there has been no identification of 
further available evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claims.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate each claim has been obtained. 

Legal criteria

Service connection- in general

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in active service or 
for aggravation of a pre-existing injury or disease in active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  Additionally, service 
connection shall be established for a disability which is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (holding that additional disability 
resulting from the aggravation of a non service-connected 
condition by a service-connected condition may be service-
connected under 38 C.F.R. § 3.310(a)).   

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Presumptive service connection- herbicide exposure

A veteran who, during active service, served in the Republic 
of Vietnam during the period beginning on January 9, 1962 and 
ending on May 7, 1975, shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. § 
3.307(a) (2006).  The last date on which such a veteran shall 
be presumed to have been exposed to an herbicide agent shall 
be the last date on which he or she served in the Republic of 
Vietnam during the period beginning on January 9, 1962 and 
ending on May 7, 1975.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  See also Haas v. 
Nicholson,  20 Vet. App. 257 (2006).

If a veteran was exposed to an herbicide agent during active 
service, the following diseases shall be service-connected if 
the requirements of 38 C.F.R. § 3.307(a)(6) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied:  Chloracne or 
other acneform disease consistent with chloracne; Type 2 
diabetes (also known as Type II diabetes mellitus or adult-
onset diabetes); Hodgkin's disease; chronic lymphocytic 
leukemia; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
respiratory cancers (cancer of the lung, bronchus, larynx or 
trachea); and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 
C.F.R. § 3.309(e).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. § 3.307(a)(6)(ii).

Where the evidence does not warrant presumptive service 
connection, the United States Court of Appeals for the 
Federal Circuit has determined that an appellant is not 
precluded from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  
Analysis

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence of record.  Indeed, the 
Federal Circuit has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000).  Therefore, the Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to each claim.

I.  Service connection- skin disability, including as due to 
Agent Orange

The first question for consideration in evaluating a direct 
service connection claim is whether the competent evidence 
demonstrates a current disability.  In the present case, the 
veteran was diagnosed with rosacea of the face in September 
2001 and in March 2003 at VA examinations and eczema 
involving the face, neck, and right lower extremity by a VA 
examiner in October 2003.  Based on this evidence, the Board 
finds a current skin disability has been clinically 
demonstrated, and the first element of a service connection 
claim is therefore satisfied.

With respect to in-service incurrence, the veteran's service 
medical records are negative for complaints of, or treatment 
for rosacea, eczema, or any skin disability.  Additionally, 
the clinical separation examination reported normal findings 
as to the condition of the veteran's skin.

In regard to a clinical nexus, the veteran underwent several 
VA examinations regarding his skin disability.  In September 
2001, the examiner reviewed the claims folder and VA 
healthcare records and diagnosed the veteran with rosacea of 
the face.  The examiner did not provide an opinion as to 
whether or not the veteran's skin disability is causally 
related to service.

Upon VA examination in March 2003, the examiner also 
diagnosed the veteran with facial rosacea.  The claims folder 
was noted and reviewed.  The examiner opined that the facial 
rosacea was mild and that it could not be related to service 
with resorting to speculation.  The examiner's rationale 
included the lack of evidence in the claims folder of a skin 
condition being noted in service.  The examiner further 
commented, to the best of their knowledge, that there is no 
established association between facial rosacea and exposure 
to herbicides.  Another VA skin examination was performed in 
October 2003.  The examiner had the claims folder for review.  
The veteran was diagnosed with eczema involving the face, 
neck, and right lower extremity, unlikely related to Agent 
Orange exposure.  Upon reviewing the claims folder, the 
examiner supported the above diagnoses by pointing out that 
the veteran was not treated for eczema in service.  The 
Board's review of the service medical records also did not 
reveal any complaints or treatment for eczema in service.   

The only evidence supporting the veteran's claim consists of 
his statements regarding his disability.  The veteran 
contends that that his skin disability either initially 
manifested in service or due to Agent Orange exposure.  Since 
the veteran has not been shown to be a medical expert, he is 
not competent to express an authoritative opinion regarding 
his medical condition.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  The Board notes that the only 
competent medical evidence of record found that his skin 
disability was not causally related to service.  The Board 
concludes, therefore, that the medical findings of multiple 
VA examiners with access to the claims folder are of greater 
probative value than the veteran's statements concerning his 
skin disability.  

Regarding presumptive service connection based on herbicide 
exposure, the evidence of record establishes that the veteran 
had service within the Republic of Vietnam between January 9, 
1962 and May 7, 1975.  Specifically, the veteran's personnel 
records indicate that that he served in Vietnam from August 
1966 to August 1967.  As such, it is presumed that he was 
indeed exposed to an herbicide agent.  See 38 C.F.R. 
§ 3.307(a)(6)(iii).  Moreover, affirmative evidence does not 
exist to rebut that presumption.  

Despite presumed exposure to an herbicide agent, presumptive 
service connection under 38 C.F.R. § 3.307(a)(6) is still not 
for application.  Indeed, service connection is only 
warranted on this basis for a specific list of diseases set 
forth under 38 C.F.R. § 3.309(e) as listed above.  As none of 
the veteran's diagnosed skin disorders is among the diseases 
recognized under 38 C.F.R. § 3.309(e), presumptive service 
connection on the basis of herbicide exposure is not 
possible.

In conclusion, the evidence fails to show any complaints or 
treatment in service for a skin disability, nor for years 
thereafter.  Furthermore, the competent evidence does not 
attribute any current skin disability to service, to include 
herbicide exposure.  Additionally, while the veteran's 
service in Vietnam allows for a presumption of herbicide 
exposure in the present case, no diagnosed skin disability is 
among the diseases listed under 38 C.F.R. § 3.309(e), 
precluding a grant of presumptive service connection as due 
to herbicide exposure.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

II.  Service connection- headaches

The veteran primarily asserts entitlement to service 
connection for headaches as due to his service-connected 
spinal meningitis disability.  Again, secondary service 
connection may be granted for disability which is proximately 
due to or the result of a service-connected disease or 
injury.  38 C.F.R. § 3.310(a) (2006).  Specifically, in order 
to prevail on the issue of entitlement to secondary service 
connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509. 512 
(1998).  

At the outset, the Board finds that the veteran has a 
headache disability based on the following.  In September 
2001, the examiner diagnosed the veteran with "primary 
headache, most likely migraine."  Upon VA examination in 
March 2003, the veteran was diagnosed with chronic headache, 
"as likely as it is not to be migraine headache."  The 
Board also notes an April 2003 neurology note indicating that 
the veteran's headaches were a combination of migraine, 
tension, and rebound.  

Regarding a medical nexus opinion, the Board notes that the 
veteran had two VA examinations.  In September 2001, a VA 
examiner opined that there was no direct relationship between 
the veteran's meningitis and the type of headaches he is 
experiencing.  The Board notes that the claims folder was not 
available for review.  After a VA examination in March 2003, 
the examiner opined that the veteran's chronic headaches are 
as likely as it is not to be migraine headaches.  The 
examiner stated that the veteran's headaches could not be 
related to service with resorting to speculation.  The 
examiner's rationale cited the lack of documentary evidence 
during the few years after service.  The Board notes that the 
VA examination in 2003 had the claims folder available for 
review.

The Board acknowledges a statement of record by E.S.M., P.A.-
C.  In a document dated in August 2000, and received in 
December 2000, E.S.M, indicated that it is at least possible, 
based on a review of the service medical records, that the 
veteran's headaches, among other things, is a result of his 
service-connected meningitis.  The physician's assistant 
noted that the veteran was diagnosed with meningitis in 1966 
per the health records.  It was further indicated, however, 
that the veteran needed to provide additional documentation 
of his headaches in the past, especially after his 
hospitalization during service.  The Board notes that a weak 
rationale and no supporting documentation were provided to 
support this opinion.

In weighing the probative value of the evidence, the Board 
finds the VA examiner's opinions to be more probative than 
opinion of E.S.M., a physician's assistant, because the 
claims file was reviewed and a more thorough supporting 
rationale for the diagnosis was provided.  See Prejean v. 
West, 13 Vet. App. 444, 448-49 (2000) (stating that factors 
for assessing the probative value of a medical opinion are 
the physician's access to the claims folder and the 
thoroughness and detail of the opinion); see also Sklar v. 
Brown, 5 Vet. App. 140 (1993) (stating that the probative 
value of a medical opinion is generally based on the scope of 
the examination or review, as well as the relative merits of 
the expert's qualification and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion).   

Based on the foregoing, the Board concludes that the 
preponderance of the evidence is against a grant of service 
connection on a secondary basis.  The Board has also 
considered the veteran's claim of entitlement to service 
connection on a direct basis.  However, no competent evidence 
relates the veteran's headaches to service.

The Board acknowledges that in a September 2001 care note the 
veteran reported having headaches for many years.  
Additionally, a July 2002 CT scan of the veteran's head 
revealed the possibility of quite early degree of brain and 
cerebellar atrophy.  No aura was associated with the onset of 
the headaches, but the veteran stated that the migraine 
headaches seemed to be worsening.  The veteran did report 
stress related to his work situation.  However, as previously 
noted, none of clinical evidence of record relates the 
veteran's headaches to service.

In conclusion, the competent evidence fails to show that the 
veteran's current headaches are attributable to active 
service or to his service-connected spinal meningitis.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).




ORDER

Entitlement to service connection for headaches, to include 
as secondary to service-connected spinal meningitis, is 
denied.

Entitlement to service connection for a skin disability, to 
include as due to exposure to Agent Orange, is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


